Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objections
2.	 The abstract of the disclosure is objected to because it contains implied language “various aspects of the present disclosure generally relate,” “in some aspects,” and “numerous other aspects are provided”. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language for an abstract of the disclosure. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
3.	Claims 13 and 20 is objected to because of the following informalities:  
Examiner suggests replacing “one or more periods DRX active mode periods” in claim 13 (line 2) with - - one or more DRX active mode periods - -.   
“PDCCH" in claim 20 (line 1) should be replaced with - - the PDCCH - - to be consistent with the first citation of “a physical downlink control channel (PDCCH)” in claim 15 (line 4-5).

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 1, 3-5, 7, 15-16, 20, 22-23, 26, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘018 (HUAWEI., et al., "On 'Wake-Up Signal' for eFeMTC", 3GPP Draft; R1-1707018, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles; F-06921 Sophia-Antipolis Cedex, France, Vol. RAN WG1, No. Hangzhou, China; 20170515-20170519, 14 May 2017 (2017-05-14), XP051272248, 7 Pages, “3GPP ‘018”), in view of Guey ‘788 (US 2013/0128788, “Guey ‘788”).
Regarding claims 1 and 29, 3GPP ‘018 discloses a base station (BS) for wireless communication (section 3.1, para 1-4; eNB transmits a signal to a UE to indicate whether the UE should monitor a PDCCH), comprising:
transmit, to a user equipment (UE), a plurality of repetitions of an indication signal to indicate one or more parameters relating to a subsequent transmission of a physical downlink control channel (PDCCH) (FIG. 1, Section 2.1, para 1-3, section 3.1, para 1-4; a wake-up signal is transmitted to a UE prior to a PDCCH signal, where the wake-up signal indicates whether the UE should monitor the PDCCH; the wake-up signal is repeated for coverage enhancement); and 
transmit the PDCCH after the plurality of repetitions of the indication signal and in accordance with the one or more parameters of the indication signal (FIG. 1, Section 2.1, para 1-3, section 3.1, para 1-4; the PDCCH is transmitted after the wake-up signal, in accordance with the indication whether the UE should monitor the PDCCH).
However, 3GPP ‘018 does not specifically disclose a base station (BS) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: wherein at least one repetition of the indication signal is transmitted during a discontinuous reception (DRX) active mode of the UE.
Guey ‘788 teaches a base station (BS) for wireless communication (FIG. 1, para 43; wireless access node 12-1), comprising:
a memory (FIG. 28, para 112 and 115; processing subsystem 48 is programmed with software to perform functions of the wireless access node; although the reference does not explicitly disclose a BS with a memory, it is obvious to one of ordinary skill in the art that a wireless access node includes a memory, because a software code used by a processor to perform functions is stored in a memory coupled with the processor); and
one or more processors (FIG. 28, para 112 and 115; processing subsystem 48) operatively coupled to the memory (FIG. 28, para 112 and 115; processing subsystem 48 is programmed with software to perform functions of the wireless access node; although the reference does not explicitly disclose one or more processors operatively coupled to the memory, it is obvious to one of ordinary skill in the art that the one or more processors are operatively coupled to the memory, because the software code used by the processor to perform functions is stored in the memory coupled with the processor), the memory and the one or more processors configured to:
para 79; a wireless access node periodically transmits a triggering wake-up signal to a UE during a DRX active interval of the UE).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine 3GPP ‘018’s base station for wireless communication, to include Guey ‘788’s node that transmits a wake-up signal during a UE’s DRX active mode. The motivation for doing so would have been to improve the efficiency of wireless access nodes in a dense deployment of wireless access nodes (Guey ‘788, para 5).
Regarding claim 3, 3GPP ‘018 in combination with Guey ‘788 discloses all the limitations with respect to claim 1, as outlined above.
Further, 3GPP ‘018 teaches wherein contents of a first transmission of the indication signal and of a second transmission of the indication signal are the same contents (Section 2.1, para 1-2, Section 3.2, para 1-3; a wake-up signal is repeated for coverage enhancement; wake-up signals carry UE identity information; thus, wake-up signal repetitions include the same content).
Regarding claim 4, 3GPP ‘018 in combination with Guey ‘788 discloses all the limitations with respect to claim 1, as outlined above.
Further, 3GPP ‘018 teaches wherein the BS is configured to transmit a first transmission of the indication signal at a beginning of a downlink burst transmission and a second transmission of the indication signal during the downlink burst transmission (FIG. 1, Section 2.1, para 1-3, section 3.1, para 1-4; a wake-up signal is transmitted to a UE prior to a PDCCH signal, where the wake-up signal indicates whether the UE should monitor the PDCCH; the wake-up signal is repeated for coverage enhancement; thus, viewing the repeated wake-up signal transmissions and the PDCCH transmission as a burst of downlink transmission, the first wakeup signal transmission in the plurality of repetitions is at the beginning of the downlink burst transmission, and the following wakeup signal transmissions in the plurality of repetitions are during the downlink burst transmission).
Regarding claim 5, 3GPP ‘018 in combination with Guey ‘788 discloses all the limitations with respect to claim 1, as outlined above.
Further, 3GPP ‘018 teaches wherein the BS is configured to transmit a first transmission of the indication signal using a first frequency resource or a first time resource and a second transmission of the indication signal using a second frequency resource that is different from the first frequency resource or a second time resource that is different from the first time resource (Section 3.2; para 2; frequency domain resources are used to separate wake-up signals for different UEs; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Regarding claim 7, 3GPP ‘018 in combination with Guey ‘788 discloses all the limitations with respect to claim 1, as outlined above.
Further, 3GPP ‘018 teaches wherein a parameter, of the one or more parameters of the indication signal, is configured to cause the UE to enter a sleep mode in connection with receiving the indication signal (FIG. 1, Section 2.1, para 1-3; a go-to-sleep signal is transmitted to a UE, where the go-to-sleep signal indicates that the UE should enter a sleep mode).
Regarding claims 15 and 30, 3GPP ‘018 discloses a user equipment (UE) for wireless communication (section 3.1, para 1-4; eNB transmits a signal to a UE to indicate whether the UE should monitor a PDCCH), comprising: 
receive a particular transmission of an indication signal identifying one or more parameters of a physical downlink control channel (PDCCH) (FIG. 1, Section 2.1, para 1-3, section 3.1, para 1-4; a wake-up signal is transmitted to a UE prior to a PDCCH signal, where the wake-up signal indicates whether the UE should monitor the PDCCH), 
wherein a first transmission of the indication signal is transmitted at a beginning of a downlink burst transmission of a base station (BS) and a second transmission of the indication signal is transmitted during the downlink burst transmission of the BS (FIG. 1, Section 2.1, para 1-3, section 3.1, para 1-4; a wake-up signal is transmitted to a UE prior to a PDCCH signal, where the wake-up signal indicates whether the UE should monitor the PDCCH; the wake-up signal is repeated for coverage enhancement; thus, viewing the repeated wake-up signal transmissions and the PDCCH transmission as a burst of downlink transmission, the first wakeup signal transmission in the plurality of repetitions is at the beginning of the downlink burst transmission, and the following wakeup signal transmissions in the plurality of repetitions are during the downlink burst transmission), and 
wherein the particular transmission is the first transmission or the second transmission (FIG. 1, Section 2.1, para 1-3, section 3.1, para 1-4; a wake-up signal is transmitted to a UE prior to a PDCCH signal, where the wake-up signal indicates whether the UE should monitor the PDCCH; the wake-up signal is repeated for coverage enhancement; thus, a particular wake-up signal transmission is one of a plurality of wake-up signal repetitions); and 
receive the PDCCH in accordance with the one or more parameters of the indication signal based at least in part on receiving the indication signal (FIG. 1, Section 2.1, para 1-3, section 3.1, para 1-4; the PDCCH is transmitted to the UE after the wake-up signal, in accordance with the indication whether the UE should monitor the PDCCH).

Guey ‘788 teaches a user equipment (UE) for wireless communication (FIG. 1, para 44; wireless access node 16-2), comprising:
a memory (FIG. 29, para 113 and 115; processing subsystem 54 is programmed with software to perform functions of the UE; although the reference does not explicitly disclose a UE with a memory, it is obvious to one of ordinary skill in the art that a UE includes a memory, because a software code used by a processor to perform functions is stored in a memory coupled with the processor); and
one or more processors (FIG. 29, para 113 and 115; processing subsystem 54 is programmed with software to perform functions of the UE) operatively coupled to the memory (FIG. 29, para 113 and 115; processing subsystem 54 is programmed with software to perform functions of the UE; although the reference does not explicitly disclose one or more processors operatively coupled to the memory, it is obvious to one of ordinary skill in the art that the one or more processors are operatively coupled to the memory, because the software code used by the processor to perform functions is stored in the memory coupled with the processor), the memory and the one or more processors configured to:
para 79; a wireless access node periodically transmits a triggering wake-up signal to a UE during a DRX active interval of the UE), 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine 3GPP ‘018’s user equipment for wireless communication, to include Guey 788’s node that transmits a wake-up signal during a UE’s DRX active mode. The motivation for doing so would have been to improve the efficiency of wireless access nodes in a dense deployment of wireless access nodes (Guey ‘788, para 5).
Regarding claim 16, 3GPP ‘018 in combination with Guey ‘788 discloses all the limitations with respect to claim 15, as outlined above.
Further, Guey ‘788 teaches wherein the UE is configured to monitor a downlink during the DRX active mode (para 78-79; a wireless access node periodically transmits a triggering wake-up signal to a UE during a DRX active interval of the UE; the UE monitors the downlink for the triggering signal from the wireless access node, during the DRX active interval).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method of wireless communication performed by a user equipment of 3GPP ‘018 and Guey ‘788, to further include Guey ‘788’s UE that monitors the downlink for the triggering signal from the wireless access node, during the DRX active interval. The motivation for doing so would have been to improve the efficiency of wireless access nodes in a dense deployment of wireless access nodes (Guey ‘788, para 5).
Regarding claim 20, 3GPP ‘018 in combination with Guey ‘788 discloses all the limitations with respect to claim 15, as outlined above.
3GPP ‘018 teaches wherein the UE is configured to monitor for PDCCH based at least in part on detecting the particular transmission of the indication signal (Section 2.3, para 1, Case 2.2; after receiving a wake-up signal indicating there is a PDCCH to monitor, the UE monitors and detects the PDCCH).
Regarding claim 22, 3GPP ‘018 in combination with Guey ‘788 discloses all the limitations with respect to claim 15, as outlined above.
Further, 3GPP ‘018 teaches wherein the UE is configured to transfer to a sleep mode based at least in part on the indication signal (FIG. 1, Section 2.1, para 1-3; a go-to-sleep signal is transmitted to a UE, where the go-to-sleep signal indicates that the UE should enter a sleep mode).
Regarding claim 23, 3GPP ‘018 in combination with Guey ‘788 discloses all the limitations with respect to claim 15, as outlined above.
Further, 3GPP ‘018 teaches wherein the UE is configured to monitor for the PDCCH for a duration of the downlink burst transmission (Section 2.3, para 1, Case 2.2; signals are transmitted during the DRX cycle, including a wake-up signal that indicates whether there is a PDCCH signal for the UE to detect; after receiving the wake-up signal indicating there is a PDCCH to monitor, the UE monitors and detects the PDCCH; after the UE finishes detecting all the signals and channels, the UE enters light sleep; thus, the UE monitors for the PDCCH for the duration of the downlink burst transmission).
Regarding claim 26, 3GPP ‘018 in combination with Guey ‘788 discloses all the limitations with respect to claim 15, as outlined above.
Guey ‘788 teaches wherein the UE is configured to monitor for the indication signal before transferring to the DRX active mode (para 59-60 and 77-79; UE has multiple DRX mode alertness states, the maximum alertness state being the DRX active state; the UE monitors for a triggering wake-up signal from a wireless access node before changing its alertness state to the DRX active state).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method of wireless communication performed by a user equipment of 3GPP ‘018 and Guey ‘788, to further include Guey ‘788’s UE that monitors for a triggering wake-up signal from a wireless access node before changing its alertness state to the DRX active state. The motivation for doing so would have been to improve the efficiency of wireless access nodes in a dense deployment of wireless access nodes (Guey ‘788, para 5).
6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘018, in view of Guey ‘788, and further in view of Ishiguro ‘850 (US 2021/0204214, “Ishiguro ‘850”).
Regarding claim 2, 3GPP ‘018 in combination with Guey ‘788 discloses all the limitations with respect to claim 1, as outlined above.
However, 3GPP ‘018 in combination with Guey ‘788 does not specifically disclose wherein a first transmission of the indication signal includes first content and a second transmission of the indication signal includes second content that is different from the first content.
Ishiguro ‘850 teaches wherein a first transmission of the indication signal includes first content and a second transmission of the indication signal includes second content that is different from the first content (para 115; base station sends consecutive downlink signals, where different downlink signals include different content).
Ishiguro ‘850, para 15).
7.	Claims 6, 8, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘018, in view of Guey ‘788, and further in view of Chang ‘214 (US 2021/0204214, “Chang ‘214”).
Regarding claim 6, 3GPP ‘018 in combination with Guey ‘788 discloses all the limitations with respect to claim 1, as outlined above.
However, 3GPP ‘018 in combination with Guey ‘788 does not specifically disclose wherein the indication signal identifies a duration of a wake period for the UE to cause the UE to monitor for the PDCCH during the wake period.
Chang ‘214 teaches wherein the indication signal identifies a duration of a wake period for the UE to cause the UE to monitor for the PDCCH during the wake period (FIGS. 2 and 3, para 205, 208, and  212; a network device sends a wake-up signal (WUS) to a UE before on-duration of the DRX cycle of the UE, to indicate to the UE to wake up and monitor a PDCCH during the on-duration corresponding to the wake-up period; thus, the WUS identifies the on-duration of the UE’s wake-up period, to cause the UE to monitor for the PDCCH during the on-duration of the wake-up period).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method of wireless Chang ‘214, para 3-4).
Regarding claim 8, 3GPP ‘018 in combination with Guey ‘788 discloses all the limitations with respect to claim 1, as outlined above.
However, 3GPP ‘018 in combination with Guey ‘788 does not specifically disclose wherein the plurality of repetitions of the indication signal include two or more different duration parameters identifying durations for monitoring for the PDCCH.
Chang ‘214 teaches wherein the plurality of repetitions of the indication signal include two or more different duration parameters identifying durations for monitoring for the PDCCH (FIGS. 2 and 3, para 205, 208, and  212; a network device sends a wake-up signal (WUS) to a UE before on-duration of the DRX cycle of the UE, to indicate to the UE to wake up and monitor a PDCCH during the on-duration corresponding to the wake-up period; the DRX cycle is a repetition cycle of the on-duration; thus, wake-up signals that indicate to the UE to wake up and monitor the PDCCH during the on-duration of DRX cycle repetitions are wake-up signals that contain different indications to different DRX cycle on-durations).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method of wireless communication performed by a base station of 3GPP ‘018 and Guey ‘788, to include Chang ‘214’s network device that sends a wake-up signal to indicate to the UE to wake up and monitor a PDCCH. The motivation for doing so would have been to indicate an active bandwidth part Chang ‘214, para 3-4).
Regarding claim 17, 3GPP ‘018 in combination with Guey ‘788 discloses all the limitations with respect to claim 15, as outlined above.
However, 3GPP ‘018 in combination with Guey ‘788 does not specifically disclose wherein the DRX active mode repeats periodically.
Chang ‘214 teaches wherein the DRX active mode repeats periodically (FIG. 2, para 205; the DRX on-duration is part of the DRX cycle, starting when the UE wakes up, where the DRX cycle is a repetition cycle of the DRX on-duration; thus, the DRX on-duration repeats periodically).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method of wireless communication performed by a user equipment of 3GPP ‘018 and Guey ‘788, to include Chang ‘214’s DRX on-duration that repeats periodically. The motivation for doing so would have been to indicate an active bandwidth part (BWP) in each component carrier (CC) more flexibly and efficiently by using a wake-up signal (WUS) (Chang ‘214, para 3-4).
Regarding claim 21, 3GPP ‘018 in combination with Guey ‘788 discloses all the limitations with respect to claim 15, as outlined above.
However, 3GPP ‘018 in combination with Guey ‘788 does not specifically disclose wherein the UE is configured to monitor for the PDCCH for a period of time identified based at least in part on the indication signal.
Chang ‘214 teaches wherein the UE is configured to monitor for the PDCCH for a period of time identified based at least in part on the indication signal (FIGS. 2 and 3, para 205, 208, and  212; a network device sends a wake-up signal (WUS) to a UE before on-duration of the DRX cycle of the UE, to indicate to the UE to wake up and monitor a PDCCH during the on-duration corresponding to the wake-up period; thus, the WUS identifies the on-duration of the UE’s wake-up period, to cause the UE to monitor for the PDCCH during the on-duration of the wake-up period).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method of wireless communication performed by a user equipment of 3GPP ‘018 and Guey ‘788, to include Chang ‘214’s network device that sends a wake-up signal to indicate to the UE to wake up and monitor a PDCCH. The motivation for doing so would have been to indicate an active bandwidth part (BWP) in each component carrier (CC) more flexibly and efficiently by using a wake-up signal (WUS) (Chang ‘214, para 3-4).
8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘018, in view of Guey ‘788, further in view of Chang ‘214, and further in view of Damnjanovic ‘935 (US 2016/0056935, “Damnjanovic ‘935”).
Regarding claim 9, 3GPP ‘018 in combination with Guey ‘788 and Chang ‘214 discloses all the limitations with respect to claim 8, as outlined above.
However, 3GPP ‘018 in combination with Guey ‘788 and Chang ‘214 does not specifically disclose wherein the two or more different duration parameters are values associated with at least one of: a system frame number or a symbol number.
Damnjanovic ‘935 teaches wherein the two or more different duration parameters are values associated with at least one of: a system frame number or a symbol number (para 112; time window indication includes a OFDM symbol number; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method of wireless communication performed by a base station of 3GPP ‘018, Guey ‘788, and Chang ‘214, to include Damnjanovic ‘935’s time window indication that includes a OFDM symbol number. The motivation for doing so would have been to improve a base station's ability to transmit synchronization signals over an unlicensed radio frequency spectrum band in a reliable manner (Damnjanovic ‘935, para 8-9).
9.	Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘018, in view of Guey ‘788, and further in view of Islam ‘255 (US 2017/0353255, “Islam ‘255”).
Regarding claim 10, 3GPP ‘018 in combination with Guey ‘788 discloses all the limitations with respect to claim 1, as outlined above.
However, 3GPP ‘018 in combination with Guey ‘788 does not specifically disclose wherein the BS is configured to forgo transmission of the indication signal in one or more slots of a set of consecutive slots.
Islam ‘255 teaches wherein the BS is configured to forgo transmission of the indication signal in one or more slots of a set of consecutive slots (FIG. 15A, para 71 and 112; downlink signal repetitions are spaced in time, where the signal’s time-domain resources are configured to consist of slots; thus, the BS forgoes to transmit downlink signal repetitions in one or more slots of a set of consecutive slots).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method of wireless communication performed by a base station of 3GPP ‘018 and Guey ‘788, to include Islam Islam ‘255, para 4).
Regarding claim 24, 3GPP ‘018 in combination with Guey ‘788 discloses all the limitations with respect to claim 15, as outlined above.
However, 3GPP ‘018 in combination with Guey ‘788 does not specifically disclose wherein the UE is configured to forgo monitoring for the indication signal in one or more slots of a set of consecutive slots based at least in part on a monitoring configuration.
Islam ‘255 teaches wherein the UE is configured to forgo monitoring for the indication signal in one or more slots of a set of consecutive slots based at least in part on a monitoring configuration (FIGS. 2B and 15A, para 71-72 and 112; UE monitors and receives repetitions of a primary synchronization signal (PSS), where the PSS is indication the UE uses to determine timing and physical layer identity; the PSS repetitions are spaced in time, and are configured as part of the downlink channel configuration, appearing in slot 0 within subframes 0 and 5; thus, UE forgoes monitoring for the PSS indication signal in one or more slots of a set of consecutive slots according to the configuration of downlink channels).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method of wireless communication performed by a user equipment of 3GPP ‘018 and Guey ‘788, to include Islam ‘255’s PSS repetitions that are spaced in time. The motivation for doing so would have been to provide further improvements in 5G NR technology, which may also be applicable to other multi-access technologies and telecommunication standards (Islam ‘255, para 4).
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘018, in view of Guey ‘788, further in view of Chang ‘214, and further in view of Islam ‘432 (US 2019/0052432, “Islam ‘432”).
Regarding claim 11, 3GPP ‘018 in combination with Guey ‘788 discloses all the limitations with respect to claim 1, as outlined above.
However, 3GPP ‘018 in combination with Guey ‘788 does not specifically disclose wherein the BS is configured to transmit a radio resource control message identifying one or more DRX parameters.
Chang ‘214 teaches wherein the BS is configured to transmit a radio resource control message identifying one or more DRX parameters (para 204; DRX function is configured for the UE via a radio resource control RRC_connect message).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method of wireless communication performed by a base station of 3GPP ‘018 and Guey ‘788, to include Chang ‘214’s DRX function that is configured for the UE via a RRC_connect message. The motivation for doing so would have been to indicate an active bandwidth part (BWP) in each component carrier (CC) more flexibly and efficiently by using a wake-up signal (WUS) (Chang ‘214, para 3-4).
Although 3GPP ‘018 in combination with Guey ‘788 and Chang ‘214 teaches wherein the BS is configured to transmit a radio resource control message identifying one or more DRX parameters, 3GPP ‘018 in combination with Guey ‘788 and Chang ‘214 does not specifically disclose wherein the BS is configured to transmit a radio resource control message identifying a monitoring configuration identifying a monitoring periodicity for monitoring for the indication signal.
Islam ‘432 teaches wherein the BS is configured to transmit a radio resource control message identifying a monitoring configuration identifying a monitoring periodicity for monitoring para 56, 106, and 132; monitoring periodicity for monitoring for an indication signal is conveyed by radio resource control (RRC) signaling).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method of wireless communication performed by a base station of 3GPP ‘018, Guey ‘788, and Chang ‘214, to include Islam ‘432’s monitoring periodicity for monitoring for an indication signal that is conveyed by RRC signaling. The motivation for doing so would have been to enable reliable and low latency communication in a wireless communication system with low-latency UEs and latency-tolerant UEs (Islam ‘432, para 6-7).
11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘018, in view of Guey ‘788, further in view of Islam ‘432, and further in view of Stephens ‘423 (US 2005/0272423, “Stephens ‘423”).
Regarding claim 12, 3GPP ‘018 in combination with Guey ‘788 discloses all the limitations with respect to claim 1, as outlined above.
However, 3GPP ‘018 in combination with Guey ‘788 does not specifically disclose wherein the BS is configured to transmit an indicator of a set of monitoring occasions for monitoring for the indication signal.
Islam ‘432 teaches wherein the BS is configured to transmit an indicator of a set of monitoring occasions for monitoring for the indication signal (para 56 and 106; monitoring periodicity for monitoring for an indication signal is conveyed by RRC signaling; thus, an indicator of a set of indication transmissions is transmitted with RRC signaling).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method of wireless communication performed by a base station of 3GPP ‘018 and Guey ‘788, to include Islam Islam ‘432, para 6-7).
	Although 3GPP ‘018 in combination with Guey ‘788 and Islam ‘432 discloses wherein the BS is configured to transmit an indicator of a set of monitoring occasions for monitoring for the indication signal, 3GPP ‘018 in combination with Guey ‘788 and Islam ‘432 does not specifically disclose a non-periodic set of monitoring occasions.
In a similar field of endeavor, Stephens ‘423 teaches a non-periodic set of monitoring occasions (para 18; monitoring occasions are scheduled at irregular intervals).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method of wireless communication performed by a base station of 3GPP ‘018, Guey ‘788, and Islam ‘432, to include Stephens ‘423’s monitoring occasions that are scheduled at irregular intervals. The motivation for doing so would have been to address the problem of mobile devices that have data to transmit experiencing delays while an access point is polling other mobile devices that have no data to transmit (Stephens ‘423, para 1-2).
12.	Claims 13-14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘018, in view of Guey ‘788, and further in view of Zhou ‘614 (US 2021/0185614, “Zhou ‘614”; Zhou ‘614 was filed on March 1, 2021, claiming priority to US provisional application 62/723583 filed on August 28, 2018, and thus Zhou ‘614 was effectively filed before the claimed invention; further, the US provisional application 62/723583 fully supports all citations made in the rejection from the Zhou ‘614 reference).
Regarding claim 13, 3GPP ‘018 in combination with Guey ‘788 discloses all the limitations with respect to claim 1, as outlined above.
However, 3GPP ‘018 in combination with Guey ‘788 does not specifically disclose wherein the BS is configured to transmit a downlink reference signal message to indicate one or more periods DRX active mode periods to forgo monitoring for the indication signal.
Zhou ‘614 teaches wherein the BS is configured to transmit a downlink reference signal message to indicate one or more periods DRX active mode periods to forgo monitoring for the indication signal (para 255-256 and 310; BS configures DRX operation with a set of DRX parameters, using RRC signaling, where the DRX parameters include indication of the DRX active mode; UE forgoes monitoring DCI indication signaling during the indicated DRX active mode).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method of wireless communication performed by a base station of 3GPP ‘018 and Guey ‘788, to include Zhou ‘614’s UE that forgoes monitoring DCI indication signaling during the indicated DRX active mode. The motivation for doing so would have been to enable power saving operation of a UE and BS (Zhou ‘614, para 63).
Regarding claim 14, 3GPP ‘018 in combination with Guey ‘788 and Zhou ‘614 discloses all the limitations with respect to claim 13, as outlined above.
Further, 3GPP ‘018 teaches wherein the downlink reference signal message is a UE-specific message (Section 3.2, para 1-3; downlink wake-up signals carry UE identity information, so each wake-up signal is UE-specific; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art) or a UE-group-specific message.
Regarding claim 27, 3GPP ‘018 in combination with Guey ‘788 discloses all the limitations with respect to claim 15, as outlined above.
However, 3GPP ‘018 in combination with Guey ‘788 does not specifically disclose wherein the UE is configured to forgo monitoring for the indication signal during one or more DRX active mode periods based at least in part on a monitoring configuration.
Zhou ‘614 teaches wherein the UE is configured to forgo monitoring for the indication signal during one or more DRX active mode periods based at least in part on a monitoring configuration (para 255-256 and 310; BS configures DRX operation of the UE with a set of DRX parameters, using RRC signaling, where the DRX parameters include indication of the DRX active mode; UE forgoes monitoring DCI indication signaling during the configured DRX active mode).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method of wireless communication performed by a user equipment of 3GPP ‘018 and Guey ‘788, to include Zhou ‘614’s UE that forgoes monitoring DCI indication signaling during the configured DRX active mode. The motivation for doing so would have been to enable power saving operation of a UE and BS (Zhou ‘614, para 63).
13.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘018, in view of Guey ‘788, and further in view of Raghunathan ‘152 (US 10,660,152, “Raghunathan ‘152”).
Regarding claim 18, 3GPP ‘018 in combination with Guey ‘788 discloses all the limitations with respect to claim 15, as outlined above.

Raghunathan ‘152 teaches wherein the UE is configured to start an inactivity timer based at least in part on not detecting any transmission from the BS during the DRX active mode (col. 3:23-33; UE starts an inactivity timer after the last instance of data transmission from the BS, at the start of a period of not receiving data flow from the BS; the UE is in a non-DRX active mode after starting the inactivity timer, and enters a DRX active mode once the timer reaches a threshold period; thus, the UE starts the inactivity timer while in DRX active mode, once it stops receiving data flow from the BS).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method of wireless communication performed by a user equipment of 3GPP ‘018 and Guey ‘788, to include Raghunathan ‘152’s UE starts the inactivity timer while in DRX active mode, once it stops receiving data flow from the BS. The motivation for doing so would have been to conserve power at times when a UE and its serving node NB are not actively communicating (Raghunathan ‘152, col. 3:1-12).
14.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘018, in view of Guey ‘788, and further in view of Jeon ‘930 (US 2021/0167930, “Jeon ‘930”).
Regarding claim 19, 3GPP ‘018 in combination with Guey ‘788 discloses all the limitations with respect to claim 15, as outlined above.
However, 3GPP ‘018 in combination with Guey ‘788 does not specifically disclose wherein the UE is configured to restart an inactivity timer based at least in part on detecting the particular transmission of the indication signal.
Jeon ‘930 teaches wherein the UE is configured to restart an inactivity timer based at least in part on detecting the particular transmission of the indication signal (para 480; UE restarts an inactivity timer in response to receiving a downlink control information (DCI) signal).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method of wireless communication performed by a user equipment of 3GPP ‘018 and Guey ‘788, to include Jeon ‘930’s UE that restarts an inactivity timer in response to receiving a DCI signal. The motivation for doing so would have been to enable a dual-connectivity-service UE to transition to DRX mode on an air-interface connection when another air-interface connection is of high quality (Jeon ‘930, Abstract).
15.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘018, in view of Guey ‘788, further in view of Islam ‘255, and further in view of Chang ‘214.
Regarding claim 25, 3GPP ‘018 in combination with Guey ‘788 and Islam ‘255 discloses all the limitations with respect to claim 24, as outlined above.
However, 3GPP ‘018 in combination with Guey ‘788 and Islam ‘255 does not specifically disclose wherein the DRX active mode repeats periodically.
Chang ‘214 teaches wherein the UE is configured to determine the monitoring configuration based at least in part on a radio resource control message associated with indicating one or more DRX parameters (para 204; the UE monitors the PDCCH in the DRX active period, where the DRX function is configured for the UE via a RRC_connect message; thus, UE determines the configuration for monitoring during the DRX active period based on the RRC-connect message that configures the DRX function).
Chang ‘214, para 3-4).
16.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘018, in view of Guey ‘788, further in view of Zhou ‘614, and further in view of Islam ‘432.
Regarding claim 28, 3GPP ‘018 in combination with Guey ‘788 and Zhou ‘614 discloses all the limitations with respect to claim 27, as outlined above.
However, 3GPP ‘018 in combination with Guey ‘788 and Zhou ‘614 does not specifically disclose wherein the monitoring configuration is identified based at least in part on a downlink reference signal message.
Islam ‘432 teaches wherein the monitoring configuration is identified based at least in part on a downlink reference signal message (para 56 and 106; monitoring periodicity for monitoring for an indication signal is conveyed by RRC signaling).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method of wireless communication performed by a user equipment of 3GPP ‘018, Guey ‘788, and Zhou ‘614, to include Islam ‘432’s monitoring periodicity for monitoring for an indication signal that is conveyed by RRC signaling. The motivation for doing so would have been to enable reliable and low latency communication in a wireless communication system with low-latency UEs and latency-tolerant UEs (Islam ‘432, para 6-7).

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474